DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 12/01/2021, responding to the office action mailed on 09/02/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an outer edge of a projection of the supporting structure along the centerline of the light-through hole coincides with an outer edge of a projection of the lens barrel along the center line of the light-through hole” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive. 
(A)	On page 7 of the Remarks, applicant argues “Neither of the prior references discloses the structural relationship of the supporting structure and the lens barrel in a manner that the lens barrel further comprises a bottom wall connected to the second barrel wall and disposed opposite to the first barrel wall in a direction parallel to the center line, and the supporting structure extends from the bottom wall of the lens barrel in a direction away from the optical component, an outer edge of a projection of the supporting structure along the center line of the light-through hole coincides with an outer edge of a projection of the lens barrel along the center line of the light-through hole.”
Response:	Examiner respectfully disagree, please refer the detailed office action below. Examiner, has explained in the action below how the combination of the cited references (Kang and Sugita) teaches the above-mentioned limitation. Thus, the argument deemed unpersuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5-9, 11-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “an outer edge of a projection of the supporting structure along the centerline of the light-through hole coincides with an outer edge of a projection of the lens barrel along the center line of the light-through hole.”, and Examiner finds the above mentioned limitation unclear, because the term “an outer edge of a projection of the supporting structure” and “an outer edge of a projection of the lens barrel” are unclear and leaves Examiner in doubt as to the clear meaning of the technical feature to which it refers, thereby rendering the definition of the subject matter of said claims unclear. The term should be defined in greater detail within the context of the claim. Similarly, the specification as filed has never declared how an outer edge of a projections of the lens barrel and supporting structures are defined. For examination purpose, Examiner can broadly and reasonably understand the term “an outer edge of a projection of the supporting structure” as “any outer edge of the support structure” and “an outer edge of the projection of the lens barrel” as “any outer edge of the lens barrel”. Consequently, dependent claims are also rejected under 35 U.S.C. 112(b), because they inherit the deficiency of the claim(s) they respectively depend upon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 11, 12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2016/0178805 in view of Sugita US 2015/0226933.
Regarding claims 1 and 11, Kang teaches a lens module (at least Fig. 3) and (para [0005]: teaches different electronic devices having a camera with the lens module as recited in claim 11) comprising: a lens barrel (10) having a receiving space (para [0025]: internal space), an optical component (12, 14, 16 and 18) received in the receiving space (para [0025]), and a pressing ring (Fig. 2: 20) abutting against the optical component from an image side (see Fig. 3 where the pressing ring 20 abuts the image side of lens 18), 
wherein, the lens barrel (10) comprises a first barrel wall with a light-through hole (the top surface of lens barrel having a hole 10a) and a second barrel wall bent and extending from the first barrel wall (the bent barrel wall as shown in Figs. 2 and 3); the pressing ring (20) comprises a pressing structure (half portion of the pressing ring 20)  which abuts the lens surface), and a supporting structure (another half portion of the pressing ring 20) connected to the pressing structure from the image side (see annotated figure below); the pressing structure comprises an abutting surface abutting against the optical component from the image side (as shown in the figure below, the top surface of the pressing ring 20 is abutting against the image side surface of the lens 18) and 
a first tapered surface connected to the abutting surface and facing the receiving space (as shown in Figure below, the top surface (pressing structure) of the pressing ring is getting narrower as it is going from the object side of the lens module in to the image side of the lens module); the supporting structure comprises a second tapered surface facing the receiving space (as shown in Figure below, the bottom surface (supporting structure) of the pressing ring is getting narrower as it is going from the object side of the lens module in to the image side of the 
an angle formed by generatrixes of the first and the second tapered surfaces and the center line of the light-through hole is larger than an angle formed by the center line of the light-through hole and light in maximum of field of view (See annotated figure below). 
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Second tapered surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First tapered surface)][AltContent: textbox (Abutting surface)][AltContent: arrow][AltContent: textbox (Supporting structure)][AltContent: textbox (Pressing structure)]
    PNG
    media_image1.png
    583
    639
    media_image1.png
    Greyscale

[AltContent: textbox (Pressing structure)]
[AltContent: arrow][AltContent: textbox (Supporting structure)][AltContent: arrow][AltContent: textbox (Second tapered surface)][AltContent: arrow][AltContent: textbox (First tapered surface)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    183
    329
    media_image2.png
    Greyscale


In the same field of endeavor, Sugita teaches a lens barrel (Fig. 1: 4) wherein the lens barrel further comprises a bottom wall connected to the second barrel wall and disposed opposite to the first barrel wall in a direction parallel to the center line, and the supporting structure extends from the bottom wall of the lens barrel in a direction away from the optical component, an outer edge of a projection of the supporting structure along the center line of the light-through hole coincides with an outer edge of a projection of the lens barrel along the centerline of the light-through hole.  (see annotated figure below). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pressing ring of Kang by utilizing the claimed configuration as taught by Sugita to stably hold the optical elements with the lens barrel.
[AltContent: textbox (Bottom wall of the lens barrel)][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (An outer edge of a projection of the supporting structure.)][AltContent: roundedrect][AltContent: arrow][AltContent: textbox (Supporting structure extends from the bottom wall)]
    PNG
    media_image3.png
    382
    536
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (The two outer edge are coinciding. )][AltContent: arrow][AltContent: textbox (An outer edge of a projection of the lens barrel)][AltContent: arrow][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image4.png
    557
    517
    media_image4.png
    Greyscale

Regarding claims 2 and 12, the combination of Kang and Sugita teaches the lens module according to claim 1, and Kang further teaches wherein the first tapered surface is connected to the second tapered surface (see annotated figure above, where the tapered surface is one slant surface for both pressing structure and supporting structure). 
Regarding claims 5 and 15, the combination of Kang and Sugita teaches the lens module according to claim 1, and Kang further teaches wherein the optical component comprises a plurality of lenses (Fig. 3: depicts plurality of lenses i.e., 12, 14, 16 and 18), and the abutting surface abuts against a lens of the plurality of lens closest to the image side (as shown in Fig. 2 and 3, the top surface of the pressing ring 20 is abutting against the image side surface of the lens 18). 
Regarding claims 6 and 16, the combination of Kang and Sugita teaches the lens module according to claim 5, and Kang further teaches wherein the second barrel wall comprises an inner wall that encloses to form the receiving space; and the abutting surface, an image side surface of the lens abutting against the abutting surface and the inner wall enclose to form a first glue groove (see annotated figure below). 
[AltContent: textbox (First glue groove)][AltContent: arrow][AltContent: textbox (Abutting surface)][AltContent: arrow][AltContent: textbox (Inner wall surface of second barrel wall)][AltContent: arrow]
    PNG
    media_image5.png
    479
    525
    media_image5.png
    Greyscale

Regarding claims 7 and 17, the combination of Kang and Sugita teaches the lens module according to claim 2, and Kang further teaches wherein the second barrel wall comprises an inner wall that encloses to form the receiving space; the pressing structure further comprises a first outer surface disposed opposite to the first tapered surface in a direction perpendicular to the center line; the supporting structure further comprises a second outer surface disposed opposite to the second tapered surface in the direction perpendicular to the center line; and the first outer 
[AltContent: textbox (Second outer surface)][AltContent: arrow][AltContent: textbox (First outer surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Abutting surface)][AltContent: arrow][AltContent: textbox (Inner wall surface of second barrel wall)][AltContent: arrow]
    PNG
    media_image5.png
    479
    525
    media_image5.png
    Greyscale

[AltContent: textbox (Second glue groove)]

Regarding claims 8 and 18, the combination of Kang and Sugita teaches the lens module according to claim 3, and Kang further teaches wherein the second barrel wall comprises an inner wall that encloses to form the receiving space, and the inner wall, the pressing structure and the supporting structure enclose to form a second glue groove (see annotated figure below). 
[AltContent: arrow][AltContent: textbox (Inner wall surface of second barrel wall)][AltContent: textbox (Second glue groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second outer surface)][AltContent: textbox (First outer surface)][AltContent: arrow][AltContent: textbox (Abutting surface)][AltContent: arrow]
    PNG
    media_image5.png
    479
    525
    media_image5.png
    Greyscale



Regarding claims 9 and 19, the combination of Kang and Sugita teaches the lens module according to claim 2, and Kang further teaches wherein the second barrel wall comprises an inner wall that encloses to form the receiving space; the pressing structure further comprises a bottom surface disposed opposite to the abutting surface in a direction parallel to the center line; and the bottom surface and the inner wall enclose to form a second glue groove (see annotated figure below). 
[AltContent: textbox (Second outer surface)][AltContent: arrow][AltContent: textbox (Inner wall surface of second barrel wall)][AltContent: textbox (Second glue groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom surface)][AltContent: arrow]
    PNG
    media_image5.png
    479
    525
    media_image5.png
    Greyscale



Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Sugita as applied to claims 1 and 11 above, and further in view of Ookawa US Patent No. 4,303,306.
Regarding claims 3 and 13, the combination of Kang and Sugita teaches the lens module according to claims 1 and 11, but fails to explicitly teach wherein the first tapered surface and the second tapered surface are spaced apart from each other. 
In the same field of endeavor, Ookawa teaches a lens module comprising a pressing ring, having first tapered surface and second tapered surface spaced apart from each other (Fig. 2 and Fig. 3: depicts pressing ring 15 with the first tapered surface (21) and second tapered surface (29) 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. [AltContent: connector]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872